Case: 16-20594      Document: 00513971635         Page: 1    Date Filed: 04/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                      No. 16-20594                          FILED
                                                                        April 27, 2017
                                                                       Lyle W. Cayce
ORARETIN FRED OMOKORO,                                                      Clerk

              Plaintiff - Appellant

v.

RICKY HAMILTON, Field Office Director, Houston Field Office; SHARON A.
HUDSON, District Director, Houston; JOHN F. KELLY, Secretary, United
States Department of Homeland Security; LEON RODRIGUEZ;
JEFFERSON B. SESSIONS, III; SANDY HEATHMAN, District Director,

              Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2465


Before JONES, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Oraretin Fred Omokoro, a naturalized U.S. citizen, filed a Petition for
Alien Relative (“I-130 Petition”) on behalf of his wife, Asteria John Kirari. The
United States Citizenship and Immigration Service (“USCIS”) denied the
petition, based on its finding that Kirari had previously entered into two sham
marriages in violation of 8 U.S.C. § 1154(c). Omokoro appealed to the Board of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-20594      Document: 00513971635        Page: 2     Date Filed: 04/27/2017



                                     No. 16-20594
Immigration Appeals (“BIA”), which ultimately dismissed the appeal. Omokoro
then challenged the denial in federal district court and asserted various
constitutional claims. The BIA moved to dismiss or, in the alternative, for
summary judgment. The district court granted the motion. Omokoro appeals.
       Prior to Omokoro’s petition on her behalf, Kirari was the beneficiary of
three previous I-130 Petitions. The first was filed in 2002 by her husband at
the time, Charles L. Bell. In denying Omokoro’s I-130 Petition, the USCIS
determined that Kirari’s marriage to Bell was a sham, entered into only for
purposes of achieving improved immigration status. 1 The USCIS marshalled
ample evidence to support its finding, including: (1) inconsistencies between
answers during interviews and provided documentation as to Bell and Kirari’s
wedding date; (2) Bell’s marriages to two other women while he was still
married to Kirari; (3) a lack of substantive evidence showing that Bell and
Kirari ever lived together; and (4) Kirari’s filing her taxes as a single person
while she was ostensibly married to Bell.
       Once the USCIS made an affirmative finding supported by substantial
evidence that Kirari’s marriage to Bell was a sham, “the burden shift[ed] to
[Omokoro] to establish that [Kirari] did not” enter into a “prior fraudulent
marriage.” Matter of Kahy, 19 I. & N. Dec. 803, 806–07 (BIA 1988). But
Omokoro has made no substantive effort to negate the USCIS’s finding that
Kirari’s marriage to Bell was a sham in either the district court below or before
this court on appeal. In his brief to this court, for example, Omokoro points to
no evidence whatsoever tending to show that Kirari’s marriage to Bell was
legitimate, except to baldly claim on multiple occasions that Kirari’s “marriage



      1 The USCIS determined that the second and third I-130 petitions on Kirari’s behalf
were also the result of a second sham marriage. Because one prior sham marriage is enough
to disqualify Kirari from any future I-130 eligibility, we need not address the second sham
marriage determination.
                                            2
     Case: 16-20594       Document: 00513971635          Page: 3     Date Filed: 04/27/2017



                                       No. 16-20594
to . . . Mr. Bell was entered into in good faith with the main purpose of
establishing a home and a life together as husband and wife.” Such conclusory
statements are insufficient to negate the agency’s well-supported finding that
Kirari’s marriage to Bell was a sham.
       As the district court correctly noted, one prior sham marriage “is all that
is needed to make Kirari statutorily ineligible for immigration benefits under
Section 1154(c).” We agree with the district court that, “in light of the
uncontroverted evidence supporting the USCIS’s finding that the Kirari-Bell
marriage was a sham . . . the agency decision to deny the I-130 petition was
not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with the law.” 2
       The ruling of the district court is AFFIRMED.




       2 In addition to challenging the denial of his I-130 Petition on factual and statutory
grounds, Omokoro seems to claim that the denial violated his constitutional rights and
international law. As argued in his brief on appeal, however, those arguments are not
actually distinct from those addressed above—they simply reiterate the same points, and
therefore fail for the same reasons. And to the extent that they could be distinct, they are
made in only the most slipshod fashion, without citation to the record or controlling authority.
This inadequate briefing waives these issues. See FED R. APP. P. 28(a)(8)(A).

                                               3